          Case 2:18-cv-00284-CMR Document 86-2 Filed 02/21/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: GENERIC PHARMACEUTICALS                        MDL NO. 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724
                                                       HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:

 HUMANA INC. v. ACTAVIS ELIZABETH LLC                  18-CV-3299
 et al.
 THE KROGER CO., et al. v. ACTAVIS HOLDCO
 U.S., INC. et al.                                     18-CV-284




                                    [PROPOSED] ORDER

AND NOW, this ___ day of _________, 2019, upon consideration of Defendant Breckenridge

Pharmaceutical, Inc.’s (“Breckenridge”) Motion to Dismiss the Humana Inc. and Kroger Co.

Complaints against Breckenridge, pursuant to Federal Rule of Civil Procedure 12(b)(6), the

responses and replies thereto, and the arguments of counsel, and for the reasons set forth in the

accompanying Opinion, it is hereby ORDERED that the Motions are disposed of as set forth

herein.

   1. Defendant Breckenridge’s Motion to Dismiss Humana, Inc.’s Amended Complaint [No.

          18-3299, Dkt. 29] is GRANTED. Counts LXXXVI, XC, and CVI-CX of Humana, Inc.’s

          Amended Complaint are DISMISSED WITH PREJUDICE as to Defendant

          Breckenridge;

   2. Defendant Breckenridge’s Motion to Dismiss the Kroger Plaintiffs’ Complaint [No. 18-

          284, Dkt. 37] is GRANTED. Counts 1 and 28 of the Kroger Plaintiffs’ Complaint are

          DISMISSED WITH PREJUDICE as to Defendant Breckenridge.
Case 2:18-cv-00284-CMR Document 86-2 Filed 02/21/19 Page 2 of 2




It is so ORDERED.


                                   BY THE COURT:




                                   The Honorable Cynthia M. Rufe
                                   United States District Judge




                               2
